Title: From Hannah Phillips Cushing to Abigail Smith Adams, 8 September 1812
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate September 8th. 1812.

My thanks are due to you My Dear Friend for a letter of the 1st. & it would afford me much enjoyment to visit Quincy this week, agreeable to your kind invitation; But my Sister Johnston is now passing a little time with us, a favor that we seldom enjoy so that I cannot leave home at present. By the last of Octr. it is my intention to be with you once more my Dear Madam, in whose society it is always my greatest delight to be blessed with. I regret much not seeing Mrs. & Miss Smith, before their departure. My best wishes for health & happiness will always attend them, & it gave me pleasure to hear that they had such an agreeable journey home. Miss Aylwin went to Boston last week. Her Brother William came for her in great haste, to meet their Brother John, who is Sailing Master in the Constitution, & had received a slight wound in the late engagement. We had flattered ourselves through the summer of seeing the young Ladies of your family here, & it will always give pleasure to us to see them at any time. Offer my regards to Mr & Mrs Judge Adams, & Mrs C Adams, & say that a visit from them would be very pleasing to us. My Sisters unite with me in respects to you, & the President & family.
Your Affectionate Friend
H Cushing